 Case 8:21-cv-01503-WFJ-AAS Document 1 Filed 06/21/21 Page 1 of 10 PageID 1



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



William D. Goren,
for himself and other
similarly situated individuals,

Plaintiff,


vs.                                                               1So3-CjF^-^KS

LawPracticeCLE,L.L.C.,
a Florida Limited Liability
Corporation,

Defendant.
                                                                                ro

                                     /                                .-o:.
                                                                      .         -o




                      CLASS ACTION COMPLAINT FOR                      "         cr.
                                                                                ro
                DECLARATORY AND INJUNCTIVE RELIEF                         -
             UNDER THE AMERICANS WITH DISABILITIES ACT


                                INTRODUCTION


      Attorneys licensed in 46 states are subject to mandatory Continuing Legal

Education(CLE)requirements as a condition of maintaining their licenses. At least

in part because ofthose mandates, providing CLE courses accepted by various

state bars is a thriving business, and has attracted many entrants, including

Defendant LawPracticeCLE. Many ofthose courses are offered online, either live

in real time or recorded. Because of convenience and flexibility, the online format
                                          1
 Case 8:21-cv-01503-WFJ-AAS Document 1 Filed 06/21/21 Page 2 of 10 PageID 2



is attractive to many attorneys, and particularly to attorneys such as Plaintiff Goren

who must satisfy CLE requirements in multiple jurisdictions.

      Plaintiff Goren is severely to profoundly hard of hearing (congenital

bilateral sensorineural hearing loss of65-120+db)and functions entirely in the

hearing world with lip reading and hearing aids. Even with hearing aids, he has a

significant hearing loss, and is unable to fully understand and equally benefit from

online CLE courses using the online audio. Many other attorneys, members ofthe

putative class, also have a significant hearing loss as well. To fully benefit from

online CLE,Goren and other similarly situated attorneys require auxiliary aids and

services, that provide effective communication to individuals with hearing loss. In

Goren's case, the necessaiy aids and services are captioning, in which the spoken

material is put into written form displayed in synch with the oral presentation, and

the ability to call in so that he can amplify the audio portion through Bluetooth

technology that directly feeds into his hearing aids. Defendant LawPractice has

denied both ofthose options to Mr. Goren.

      As is set forth in this Complaint,the Americans with Disabilities Act(ADA)

requires CLE providers to make those accommodations available. The Complaint

seeks 1)a declaratory judgment stating that LawPractice must provide those

accommodations,2)an injunction requiring LawPractice to offer those

accommodations or other auxiliary aids and services to Mr. Goren and to any other
 Case 8:21-cv-01503-WFJ-AAS Document 1 Filed 06/21/21 Page 3 of 10 PageID 3



similarly situated attorney who wishes to take LawPractice CLE courses, and to

publicize the availability ofthose accommodation, and 3)for attorneys' fees and
litigation costs and expenses.

                         JUMSDICTION AND VENUE


      1.     This Court has jurisdiction over the subject matter ofthis case

pursuant to 28 U.S.C.§ 1331 because the claims are made under the federal

Americans with Disabilities Act,42 U.S.C. § 12101 et seq., and specifically 42

U.S.C. § 12189, which applies to person that offer courses related to licensing.

This Court may grant equitable relief pursuant to 42 U.S.C. § 12188(a)(1) and (2),

and may award fees, costs and expenses to a prevailing party pursuant to 42 U.S.C.

§ 12205.

      2.     This Court has personal jurisdiction over defendant LawPractice CLE,

whose principal place of business is Bradenton, Florida.

      3.     Venue is proper in this district and division because defendant is a

resident and because some ofthe acts and omissions giving rise to this case

occurred here.


                                 THE PARTIES


      4.    Plaintiff William D. Goren is a practicing attorney and a resident of

Decatur, Georgia.
 Case 8:21-cv-01503-WFJ-AAS Document 1 Filed 06/21/21 Page 4 of 10 PageID 4



      5.       Defendant LawPractice CLE,LLC,is a Florida Limited Liability

Company that lists its headquarters as 315 Gris Sky Lane,Bradenton, Florida,

34212.


                                OPERATIVE FACTS


      6.       Defendant LawPractice offers online CLE courses live, and archives

those courses for on-demand viewing. It reports attendance to CLE authorities in

Georgia and Texas, among other jurisdictions. While users may purchase

individual courses, LawPractice offers an unlimited annual CLE package at a very

substantial savings over the individually purchased courses. LawPractice has a

faculty ofover 300 attorneys and judges from around the country, including the

plaintiff.

       7.      Plaintiff Goren is admitted to active practice in Georgia, Texas and

Illinois. All three jurisdiction require annual CLE courses as a condition of

maintaining those licenses.

       8.      Goren is a nationally known expert on the ADA.His blog

"Understanding the ADA" has consistently been recognized as one ofthe Top 100

legal blogs.

       9.      Using that expertise, Goren has, on two occasions, provided course

content to LawPractice CLE. He is listed on the LawPractice website as a faculty

member.
 Case 8:21-cv-01503-WFJ-AAS Document 1 Filed 06/21/21 Page 5 of 10 PageID 5



      10.    As consideration for providing expert content, LawPractice offers its

presenters free lifetime access to its courses.

      11.    Because of his hearing loss and the absence of appropriate

accommodations, Goren cannot take advantage ofthe free access to LawPractice.

When Goren asked for captioning and dial-in access to a live presentation,

LawPractice Operations Manager Jennifer Hamm stated in a July 16, 2020 email

that those accommodations were not available.

      12.    Although Goren earns a significant portion of his required CLE hours

through presenting and writing, he must always add additional courses to meet his

requirements.

      13.     Since Goren has access to free LawPractice CLE courses, Goren

would, in the future, use LawPractice courses to satisfy his CLE requirements if

those courses were accessible to him.

      14.    Virtually all television programs are closed-captioned, giving viewers

the option of seeing the dialogue and other aural information in written form

superimposed on the screen while not altering the viewing experience for others.

Goren watches television with the captions displayed.

      15.    Closed captioning, activated by the viewer, can also be used for CLE

courses, and is offered by a number of CLE providers, including Practising Law

Institute, https://www.pli.edu/accessibility (last visited June 11, 2021), Attorney
 Case 8:21-cv-01503-WFJ-AAS Document 1 Filed 06/21/21 Page 6 of 10 PageID 6



Credits, https://www.attomevcredits.com/features/feature-faq (last visited June 11,

2021), and myLawCLE,httDs://mvlawcle.com/products/how-the-ada-impacts-
websites-and-mobile-apps-and-what-businesses-should-do-about-it/(showing

appropriate indication of caption availability)(last visited June 11, 2021).

                               CAUSE OF ACTION


      16.    The Americans with Disabilities Act is a "national mandate for the

elimination of discrimination against individuals with disabilities," 42 U.S.C. §

12101 (b)(1).

      17.    The ADA has a specific provision dealing addressing the issue

presented by this lawsuit, as follows:

             Any person that offers examinations or courses related to
             applications, licensing, certification, or credentialing for
             secondary or postsecondary education, professional, or
             trade purposes shall offer such examinations or courses in a
             place and manner accessible to persons with disabilities or
             offer alternative accessible arrangements for such
             individuals.


42U.S.C.§ 12189.

      18.    Courses that satisfy requirements necessary to maintain an active

license to practice law are related to licensing for professional purposes, and must

therefore be offered in a manner accessible to persons with disabilities.

      19.    The ADA defines "disability" as "a physical or mental impairment that

substantially limits one or more major life activities ofsuch individual," 42 U.S.C. §
 Case 8:21-cv-01503-WFJ-AAS Document 1 Filed 06/21/21 Page 7 of 10 PageID 7



12102(1)(A), and lists hearing, learning and working as among "major life

activities," 42 U.S.C.§ 12102(2)(A). The existence ofa disability is to be assessed

"without regard to the ameliorative effects of mitigating measures such as ...

hearing aids," 42 U.S.C. § 12102(4)(E)(i)(I). Because his hearing impairment

prevents Goren from fully understanding and therefore fully learning from online

CLE courses that lack captioning, he is a person with a disability within the

meaning ofthe ADA as it applies to LawPractice courses.

      20.    The regulations implementing § 12189 state that providing courses in

an accessible format may require the provider to offer "auxiliary aids and

services," 28 C.F.R. § 36.309(c)(3), defmed by example as "interpreters or other

effective methods of making orally delivered materials available to individuals

with hearing impairments," id.

      21.    By failing to provide captioning or any other effective method of

making orally delivered material available to Goren or other individuals similarly

situated, LawPractice CLE is violating the ADA.

      22.    The ADA permits private individuals to bring an action for injunctive

reliefto prevent further violations, 42 U.S.C. § 12188(a)(1)(incorporating

remedies available under 42 U.S.C. § 2000a-3), including an order that necessary

auxiliary aids and services be provided,42 U.S.C. § 12188(a)(2).
 Case 8:21-cv-01503-WFJ-AAS Document 1 Filed 06/21/21 Page 8 of 10 PageID 8



      23.    The Federal Declaratory Judgment Act,28 U.S.C. § 2201,and Rule

57,Fed. R. Civ. P., empower this Court to declare the rights ofinterested parties.

      24.    Plaintiff Goren is entitled to a declaratory judgment that LawPractice

must provide the necessary auxiliary aids and services to make its courses

accessible to him and to other similarly situated attorneys, and to an injunction

requiring LawPractice to do so.

      25.    Additionally, LawPractice CLE must indicate on its website and in

any other advertising that captioning or other auxiliary aids and services can be

provided for its courses, and if captioning is provided for fewer than all courses,

must indicate the courses for which captioning is available through such

designation as a [cc] icon placed next to each course title.

                             CLASS ALLEGATIONS


      26.    Plaintiff brings this action pursuant to Rule 23(b)(2), Federal Rules of

Civil Procedure, and ask this Court to certify a class defined as follows:

             All attorneys subject to mandatory Continuing Legal
             Education requirements who, because oftheir hearing
             losses, need captioning and/or other auxiliary aids and
             services to understand and therefore benefit from the
             courses offered by LawPractice CLE.

      27.    Based on objective data from a random sample ofthe adult

population, Lin et al. fi*om Johns Hopkins University estimate that some 15 million

Americans between the ages of20 and 70 have a hearing impairment, which is

                                          8
 Case 8:21-cv-01503-WFJ-AAS Document 1 Filed 06/21/21 Page 9 of 10 PageID 9



roughly 7% ofthe overall population in that age range.
https://www.statista.com/statistics/241488/population-of-the-us-by-sex-and-age/,

(last visited May 15,2021).

      28.    There are roughly 1.33 million lawyers in the United States as of

2020, https://www.statista.eom/statistics/740222/number-of-lawvers-

us/#:-:text^The%2Qtotal%20number%20of%201awvers.2015%2Qfigure%20of%2

01.3%20million.(last visited May 15, 2021). If lawyers sustain impairing hearing

loss at the same rate as the general population aged 20-70, these numbers would

suggest that over 90,000 U.S. attorneys have an impairing hearing loss, and many

might benefit from captioning or other auxiliaiy aids and services.

      29.    The requirements of Rule 23(a), Fed. R. Civ. P., are satisfied for the

following reasons:

      Numerosity: As stated in Paragraphs 27 and 28,the putative class members

are too numerous to be joined and impossible to identify.

      Commonality and Typicality: The questions oflaw and fact raised by

Goren's complaint would be common to the issues raised by any other attorney

with hearing loss concerning LawPractice CLE's courses, and the requested relief

would benefit all members ofthe putative class. Because no damages are being

claimed, there are no individual issues.
Case 8:21-cv-01503-WFJ-AAS Document 1 Filed 06/21/21 Page 10 of 10 PageID 10



      Fair and Adequate Representation: There are no conflicts between Mr.

Goren's claims and the interests ofany member ofthe putative class because an

injunction requiring the provision of necessary auxiliaiy aids and services,

including but not limited to captioning and dial-in access, would not preclude any

class member from seeking a different aid and service to meet any individual

needs. Undersigned pro hac vice counsel has considerable experience representing

plaintiffs in cases seeking to require the provision of auxiliary aids and services for

people with hearing loss, including Childress v. Fox, 932 F.3d 1165(8^ Cir. 2019)

and Washington State Comm *n Access Project v. Regal Cinemas et al., 293 P.3d

413(Wash. App. 2013). Because certification is being sought under Rule 23(b)(2),

which does not require notice or provide for opting out ofthe claims for equitable

relief, there will be no difficulty managing the class because Goren can fairly

represent the interests of all such potential claimants.

      30.    The requirements ofRule 23(b)(2)are satisfied because LawPractice's

failure to provide auxiliary aids and services affects all potential class members

equally, and injunctive and declaratory reliefrequiring LawPractice to provide
auxiliary aids and services would provide a remedy to the class as a whole.

                             PRAYER FOR RELIEF

      31. Plaintiff is entitled to reliefas follows pursuant to the provisions of42

U.S.C. § 12188(a)(1), which incorporates the remedies of42 U.S.C. § 2000a(3):

                                          10




                                          11
